DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings were received on February 16th, 2021. These drawings are considered acceptable by Examiner. 
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a means for attaching said opposed ends to form a closed loop is a belt clip, a strap, an O ring, a snap fastener, a magnetic fastener, or a hook and loop fastener” in claim(s) 3, 4 and 13, 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1, 10 are indefinite as it is not clear if the newly defined “one or more light emitting diodes” (line 9) is one and the same as the previously defined “one or more LED lights” (as recited originally in line 6) or a new and distinct one or more light emitting diodes.  The Applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner understands, based upon the originally filed description and drawings, that the “one or more light emitting diodes” of line 9 is intended to actually recite -- the one or more LED lights --.
	Claim 20 recites the term "can” which is a discretionary term that renders the claim indefinite.  It is unclear whether or not the recitation “said wristband can further comprise …”  or “decorative indicia which can be one of …” are required by the claim.
Claim(s) 2-9, 11-20 are rejected at least for their dependency on independent Claim(s) 1 & 10.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soderholm (U.S. Pub. No. 2016/0091185 A1) 
Regarding Claims 1, 10, Soderholm teaches an illuminated wristband (18, “an elastic band” for an “arm,” ¶ [0060]-¶ [0065], see at least Figs. 20-21) having interchangeable attached LED lights (1, “light bank” attached via elastic Velcro straps, ¶ [0061]) comprising: (a) a hook (5, “hook side”) and loop wristband (7, “loop side”), having a first end, a second end (respectively), a top surface area (outer-most surface of band, 18), and a bottom surface area (inner-most surface of band, 18), wherein the entire portion of said top surface area around said wristband has a loop portion (as clearly displayed in Fig. 21); (b) one or more LED lights (“array of flexible LED (light emitting diodes) strips affixed to a cloth, fabric or rag-like material of a various sizes and shapes with a Velcroed (hook and loop),” ¶ [0040]) each having an outer housing (of LEDs), herein said outer housing has a hook portion for removably attaching one or more of said LED lights (via Velcro material) to any loop portion of said top surface area of said wristband (18); and (c) wherein said outer housing contains one or more light emitting diodes (LEDs).
Regarding Claims 2, 12, Soderholm teaches an illuminated wristband having interchangeable attached LED lights as set forth in claim 1, wherein said wristband (18) is formed as a closed-loop of an elastic resilient material (“elastic band, 18,” ¶ [0059]).
Regarding Claims 3, 13, Soderholm teaches an illuminated wristband having interchangeable attached LED lights as set forth in claim 1, wherein said wristband (18) includes an elongated band (elongated band, of 18) having opposed ends (5, 7) and a means for attaching said opposed ends to form a closed loop (as displayed in Fig.21).
Regarding Claims 4, 14,  Soderholm teaches an illuminated wristband having interchangeable attached LED lights as set forth in claim 3, wherein said means for attaching said opposed ends to form a closed loop is a belt clip, a strap, an O ring, a snap fastener, a magnetic fastener, or hook and loop fasteners (“magnetic accessory with a hook side, 5,” ¶ [0059] - ¶ [0060]).
Regarding Claims 5, 15, Soderholm teaches an illuminated wristband having interchangeable attached LED lights as set forth in claim 1, wherein said wristband has an adjustable length.
Regarding Claims 6, 16, Soderholm teaches an illuminated wristband having interchangeable attached LED lights as set forth in claim 1, wherein said outer housing of each of said LED lights (1) further includes a button controller (“integrated buttoned controller,” ¶ [0046]) for turning “on” or “off” one or more of said light emitting diodes.
Regarding Claims 7, 17, Soderholm teaches an illuminated wristband having interchangeable attached LED lights as set forth in claim 1, wherein said outer housing of each of said LED lights (1) further includes a button controller (“integrated buttoned controller,” ¶ [0046]) for controlling said one or more light emitting diodes so that they provide either a continuous or a flashing source of light (“strobe,” ¶ [0046]).
Regarding Claims 8, 18, Soderholm teaches an illuminated wristband having interchangeable attached LED lights (1) as set forth in claim 1, wherein said outer housing of each of said LED lights further includes a button controller (“integrated buttoned controller,” ¶ [0046]) for controlling said one or more light emitting diodes so that each of said light emitting diodes provides a source of light having different colors (“color tint,” ¶ [0046]).
Regarding Claims 9, 19, Soderholm teaches an illuminated wristband having interchangeable attached LED lights as set forth in claim 1, wherein said top surface area of said wristband (18) further includes decorative indicia which is a design, logo, a printed name, or printed information (Figs. 20-21, design/logo).
Regarding Claim 11, Soderholm teaches an illuminated wristband having interchangeable attached LED lights as set forth in claim 10, wherein said first side surface area and said second side surface area of said wristband (18) are each substantially curved (Fig. 21).
Regarding Claim 20, Soderholm teaches an illuminated wristband having interchangeable attached LED lights as set forth in claim 10, wherein either said first side surface area or said second side surface area of said wristband (18) can further comprise decorative indicia which can be one of a design, logo, a printed name, or printed information (Figs. 20-21).
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 10 AM - 2 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly






/Britt D Hanley/Primary Examiner, Art Unit 2875